Exhibit Consent of J.H. Cohn LLP CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of ANADIGICS, Inc. of our report datedFebruary 27,2007, with respect to the consolidated balance sheet of ANADIGICS, Inc. as of December 31, 2006 and the related consolidated statements of operations, comprehensive loss, stockholders’ equity and cash flows for each of the years in the two year period then ended and the information for each of the years in the two year period then ended included in the related financial statement schedule of ANADIGICS, Inc. included in its Annual Report (Form 10-K) for the year ended December 31, /s/ J.H.
